Citation Nr: 1341293	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active service from October 2003 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned a 10 percent evaluation, effective February 26, 2009.

In a June 2010 rating decision, the RO increased the rating for PTSD to 30 percent, effective February 26, 2009, and to 50 percent, effective April 8, 2010.  In a November 2012 rating decision, the RO increased the rating for PTSD to 70 percent, effective April 15, 2010.  In a December 2012 Decision Review Officer Decision, it was determined that the 70 percent rating for PTSD was effective February 26, 2009 (the date of service connection).  Jurisdiction over the appeal currently resides with the RO in Oakland, California.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim of entitlement to an initial rating in excess of 70 percent for PTSD with depression is adjudicated. 

The evidence indicates treatment at the San Jose Vet Center.  See letters from Vet Center treatment providers dated in February 2009 and February 2011.  However, the underlying treatment records are not of record.  Specifically, in a March 2012 VA treatment record, it was noted that the Veteran was under treatment for PTSD and anger management at the San Jose Vet Center with a social worker and that he was going there every week for psychotherapeutic treatment.  Moreover, in a July 2012 statement, the Veteran noted that he was receiving PTSD counseling at the San Jose Vet Center and that those records should be obtained.  Aside from the initial assessment dated in February 2009, there is no indication in the claims file or Virtual VA that an attempt has been made to obtain the treatment records from the San Jose Vet Center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the San Jose Vet Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e)  (2013). 

2.  The RO or the AMC should also undertake any other development it determines to be warranted, to include affording the Veteran a current VA examination if there is an indication that the Veteran's psychiatric disability has increased in severity since the most recent VA psychiatric examination in July 2011. 

3.  Then, the RO or the AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


